Citation Nr: 0604602	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-19 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement a rating in excess of 10 percent prior to 
November 16, 2004 and in excess of 20 percent from November 
16, 2004, for compartment syndrome of the right leg, status 
post release. 

2.  Entitlement a rating in excess of 10 percent prior to 
November 16, 2004 and in excess of 20 percent from November 
16, 2004, for compartment syndrome of the left leg, status 
post release. 

3.  Entitlement to an increased evaluation for depression NOS 
(not otherwise specified), currently rated as 30 percent 
disabling, from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active service from August 
1983 to September 1992.  This case comes to the Board of 
Veterans' Appeals (Board) from an April 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  Prior to November 16, 2004, compartment syndrome of the 
right and left leg, status post release, is manifested by 
bilateral leg pain, lower extremity swelling after exertion 
or prolonged sitting, normal knee and ankle range of motion, 
and no loss of muscle strength, function, or substance, which 
does not approximate more than a moderate muscle injury.

2.  From November 16, 2004, compartment syndrome of the right 
and left leg, status post release, is manifested by bilateral 
leg pain, additional limitation of function due to pain and 
fatigue on repetitive use, and no loss of muscle strength, 
function, or substance, which does not approximate more than 
a moderately severe muscle injury.

3.  The veteran's service-connected depression NOS is 
manifested by no more than occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks with symptoms of depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  


CONCLUSIONS OF LAW

1.  Prior to November 16, 2004, the schedular criteria for 
ratings in excess of 10 percent for compartment syndrome of 
the right and left leg, status post release, are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4, §§ 4.3, 4.7, 4.56, 4.73, Diagnostic Codes 
5399-5312 (2005).

2.  From to November 16, 2004, the schedular criteria for 
ratings in excess of 20 percent for compartment syndrome of 
the right and left leg, status post release, are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4, §§ 4.3, 4.7, 4.56, 4.73, Diagnostic Codes 
5399-5312 (2005).

3.  The schedular criteria for an initial rating in excess of 
30 percent for depression NOS are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compartment Syndrome of the Right and Left Leg

A 1999 rating decision granted service connection and 
assigned 10 percent ratings for compartment syndrome of the 
right and left leg, status post release, effective from 
November 1998.  In the April 2001 rating decision appealed, 
the RO continued the previously assigned separate 10 percent 
ratings under Diagnostic Codes 5399-5312.  In a September 
2005 decision, the RO granted 20 percent ratings for the 
right and left leg compartment syndrome, effective from 
November 16, 2004.  The issue of entitlement to increased 
ratings for the right and left leg compartment syndrome 
remains before the Board on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

The veteran's diagnosed bilateral compartment syndrome 
disabilities do not have a specific diagnostic code.  When a 
veteran is diagnosed with an unlisted condition, it must be 
rated under an analogous diagnostic code for a closely 
related disability that affects the same anatomical functions 
and has closely analogous symptomatology.  See 38 C.F.R. §§ 
4.20, 4.27 (2005).  Her service-connected bilateral 
compartment syndrome disabilities are rated according to the 
analogous condition of Muscle Group XII injuries under 
Diagnostic Code 5312.

Muscle injury disabilities are rated as slight, moderate, 
moderately severe or severe according to criteria based on 
the type of injury, the history and complaint, and objective 
findings.  For VA rating purposes, the cardinal signs and 
symptoms of a muscle disability are loss of power, weakness, 
lowered threshold of fatigue, pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. § 
4.56 (2005).

Muscle Group XII is comprised of the anterior muscles of the 
leg: (1) the tibialis anterior; (2) extensor digitorum 
longus; (3) extensor hallucis longus; and (4) peroneus 
tertius. The function of Muscle Group XII is associated with 
dorsiflexion; extension of the toes; and stabilization of 
arch.  Under Diagnostic Code 5312, a noncompensable (zero 
percent) rating is assigned for slight injury, a 10 percent 
rating for moderate injury, and a 20 percent rating for 
moderately severe injury.  The maximum schedular evaluation 
of 30 percent is warranted for severe injury.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5312 (2005).

The veteran underwent right and left leg anterior compartment 
releases during active service in 1989.  Therefore, the Board 
has considered whether separate, compensable evaluations are 
warranted for surgical scars.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (Impairments associated with a veteran's 
service- connected disability may be rated separately unless 
they constitute the same disability or the same 
manifestation.).  It is neither contended nor shown, however, 
that separate compensable ratings are warranted for right and 
left leg scars.  The Board therefore finds that the veteran 
will not be prejudiced by the consideration of the revised 
rating criteria for scars.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 
and 7804 (effective prior to August 30, 2002), a 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration, or scars, which are shown to 
painful and tender on objective demonstration.  Under 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005), a 10 percent 
evaluation is warranted for superficial scars that are 
painful on examination.  In this case, none of the medical 
evidence of record shows complaints or findings of pain or 
tenderness concerning the veteran's right and left leg scars.  
VA examination reports dated in June 2003 and November 2004 
both show no findings of tenderness or sensitivity; they note 
well-healed scars.  Therefore, the Board finds that there is 
no evidence to show that the veteran has compensable 
manifestations of her right and left scars under either 
version of 38 C.F.R. § 4.118.  Consequently, the assignment 
of separate 10 percent evaluations for right and left leg 
postoperative scars is not warranted.

Prior to November 16, 2004

The Board finds that the veteran's right and left leg 
compartment syndrome disabilities approximate no more than 
moderate muscle disabilities under 38 C.F.R. § 4.56.  
Competent medical evidence of record showed complaints of 
aching bilateral lower extremity pain, cramping toes, and 
swelling and bilateral pretibial pain with exercise.  
Evidence of loss of deep fascia on palpation, loss of muscle 
substance and function, or loss of normal firm resistance of 
muscles is not shown.  Further, tests of strength and 
endurance did not demonstrate positive evidence of 
impairment, as VA examination reports dated in September 2000 
and June 2003 showed findings of full muscle strength and 
function as well as normal knee and ankle range of motion.  

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  After 
considering the rating criteria and the effects of the pain, 
weakness, limitation of function, and fatigability, as 
described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for a 
rating in excess of 10 percent during this time period under 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.56, 4.59 4.73, 
Diagnostic Code 5312 (2005); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

From November 16, 2004

The Board finds that the veteran's right and left compartment 
syndrome disabilities approximate no more than moderately 
severe muscle disabilities under 38 C.F.R. § 4.56.  Evidence 
of record shows continued complaints of bilateral leg pain 
and limitation of function.  Competent medical evidence of 
record, including a November 2004 VA examination report, 
however, did not show evidence of muscle atrophy, loss of 
deep fascia or muscle substance, muscle herniation, soft 
flabby muscles, or severe impairment of muscle function.  

In the November 2004 VA examination report, the veteran 
complained of six to seven instances in the last year when 
she had suffered acute bilateral leg pain causing functional 
impairment for three weeks.  The examiner reported that the 
veteran's tibialis anterior muscle group could move the 
bilateral ankle joints independently thorough usual range of 
motion but caused limitation by pain and easy fatiguability.  
It was further noted that the veteran was additionally 
limited by pain, fatiguability, and weakness following 
repetitive use of her ankles.  The examiner indicated that 
the veteran had suffered from "major functional impact" 
like difficulty walking for 15 minutes or standing for two 
hours.  Thereafter, in the September 2005 rating decision, 
the RO granted 20 percent ratings - including additional 10 
percent evaluations for functional loss due to pain under 
38 C.F.R. §§ 4.40 and 4.45-for these disabilities.  After 
considering the effects of the pain, weakness, limitation of 
function, and fatigability, as described in the November 2004 
examination report, the Board concludes that the disabling 
effects of the pain alone do not meet or more nearly 
approximate the criteria for a rating in excess of 20 percent 
for this time period under 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  For 
the time period from November 16, 2004, the veteran's right 
and left leg compartment syndrome disabilities do not warrant 
the assignment of ratings in excess of 20 percent disabling 
under the applicable diagnostic codes.  See 38 C.F.R. §§ 4.7, 
4.56, 4.73, Diagnostic Code 5312 (2005).

Depression NOS

In an April 2001 rating decision, the veteran was granted 
service connection for depression NOS and a 30 percent rating 
was assigned, effective from August 30, 2000.  As the current 
appeal arose from the rating assigned following the initial 
grant of service connection the Board will evaluate the level 
of impairment due to the disability throughout the entire 
time of the claim and consider the possibility of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently rated as 30 percent for depressive 
disorder NOS under Diagnostic Code 9434, which provides for 
rating major depressive disorder using the General Rating 
Formula for Mental Disorders.  The symptoms listed in the 
General Rating Formula for Mental Disorders are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board finds that the evidence does not support the 
assignment of a rating in excess of 30 percent for the 
veteran's service-connected depression.  Competent medical 
evidence indicates that the veteran does not exhibit 
occupational and social impairment with reduced reliability 
and productivity, occupational and social impairment with 
deficiencies in most areas, or total occupational or social 
impairment.  While evidence of record showed findings of 
negativity, depressed mood, ill humor, poor frustration 
tolerance, and anxiety, it was noted that the veteran does 
not exhibit flattened affect, circumstantial speech, impaired 
judgment, impaired abstract thinking, panic attacks, or any 
memory loss.  In the December 2000, June 2003, and November 
2004 VA examination reports, the examiners specifically noted 
that the veteran does not suffer from symptoms like suicidal 
ideation, loss of concentration, delusions, hallucinations, 
or ritualistic behavior.  Further, evidence of record does 
not show that the veteran has difficulty in establishing and 
maintaining effective work and social relationships, as the 
examiner noted in the November 2004 VA examination report 
that the veteran lives with her son and feels that she is 
performing well in her current job.    

The veteran was rated as 55 and 65, respectively, on the 
Global Assessment of Functioning Scale (GAF) in the June 2003 
and November 2004 VA examination reports.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, a GAF 
score of 51-60 is defined in the DSM IV as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF score ranging 
between 61 to 70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

Based on the evidence discussed above, the Board finds that 
competent medical evidence of record shows that the veteran's 
depression symptoms continue to meet or more nearly 
approximate the severity of occupational and social 
impairment needed for a 30 percent rating.  See 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9434 (2005).  In addition, the 
Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

Duties to Notify and Assist

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  As discussed below, VA 
fulfilled its duties to inform and assist the veteran 
concerning these claims.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's service connection and increased rating claims 
was received in August 2000.  Thereafter, in an April 2001 
rating decision the RO granted the veteran's claim for 
service connection for depression and assigned a 30 percent 
rating for that disability, and continued the 10 percent 
evaluations previously assigned for the veteran's bilateral 
leg disabilities.  In this case, the issue concerning the 
evaluation of the veteran's depression disability was 
initially raised in a notice of disagreement following the 
assignment of the initial disability evaluation.  

Both before and after the April 2001 rating action was 
promulgated, VA provided notice to the veteran.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as discussed below.  
Further, after the notice was provided, the case was 
readjudicated in a September 2005 supplemental statement of 
the case (SSOC).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     

The Board also notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement (NOD) that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In this instance, the question of a 
higher initial evaluation for the veteran's service-connected 
depression disability was raised in an NOD, such that section 
7105(d) appeal procedures would apply, rather than the 
section 5103(a) procedures concerning claims.

To the extent that section 5103(a) notice requirements apply 
in this case, the Board finds that the notice requirements 
have been satisfied.  Notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The letters from VA 
dated in February 2001 and October 2002, complied with these 
requirements.  Moreover, to the extent that the veteran was 
not specifically advised to submit any pertinent evidence in 
her possession by these letters, she was given the text of 
38 C.F.R. § 3.159 in the October 2002 SOC.  Consequently, she 
was aware of this provision.

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient medical records, 
private medical records, and VA examination reports have been 
obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  VA's duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claims.  Multiple VA 
examinations were provided to evaluate the veteran's 
depression and bilateral leg disabilities.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of her claims or her substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate her 
claims.  See 38 C.F.R. § 3.159(d) (2005).




ORDER

An increased rating for compartment syndrome of the right 
leg, status post release, for the time periods prior to and 
after November 16, 2004, is denied. 

An increased rating for compartment syndrome of the left leg, 
status post release, for the time periods prior to and after 
November 16, 2004, is denied. 

An initial increased evaluation for depression NOS is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


